Brown, C. J.
1. The evidence in this case shows that Mrs. Glenn was unable to furnish the provisions necessary to enable the freedmen to make the crop, as she had bound herself to do, and that she sent for the plaintiffs, and told them of her situation, and stated that unless they would furnish provisions the negroes would have to abandon the crop. Plaintiffs then proposed to prove that Mrs. Glenn requested them to furnish the provisions, saying that any arrangement they might make with the negroes to secure the same upon the growing crop, would be satisfactory to her. The Court refused to permit this evidence to go to the jury. The plaintiffs’ counsel then asked the Court to charge the jury, in substance, that if Mrs. Glenn had failed to comply, on her part, and the negroes were obliged to pledge the crop for supplies or abandon it, she could not insist upon her claim to her interest until the debt was paid, especially if the provisions were furnished “ by her application or at her request.” The Court refused to give this charge. .
We think the evidence, as proposed, should have been permitted to go to the jury, and that the charge, as requested, should have been given. If Mrs. Glenn told the plaintiffs of her situation, and requested them to furnish supplies to the freedmen to save the crop; and stated that any arrangement they might make to secure payment out of the growing crop would be satisfactory to her, it seems to us it was relevant and material for the plaintiffs to make such proof; and if they furnished the supplies under such assurances from her, she is bound by the arrangement made by the freedmen when they pledged the crop to secure the payment.
2. It was insisted on the argument, that the language used in the obligation given by the freedmen, as set forth in the report of this case, was not sufficient to create a lien on the crop, as provided by section 1977 of the Code. Where it is the intention of the parties to create such lien, we think the words “sell, mortgage and convey ” sufficient for that purpose.
J udgment reversed.